Citation Nr: 9930097	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx due to exposure to ionizing radiation.

2.  Entitlement to service connection for cancer of the vocal 
cord due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1993 
rating decision by the New York, New York RO.  This case was 
before the Board in November 1996 when it was remanded for 
additional development.


REMAND

The Board notes that in September 1996, a hearing was held 
before a Member of the Board, who is presently no longer 
employed by the Board.  Pursuant to 38 U.S.C.A. § 7107 (West 
1991 & Supp. 1998); 38 C.F.R. § 20.707 (1998), the Member of 
the Board who conducts a hearing shall participate in making 
the final determination of the claim.  In September 1999, a 
letter was sent from the Board to the veteran, informing the 
veteran that he had the right to request another Board 
hearing, if he so desired.  The veteran's reply, received in 
October 1999, indicates that he does desire another Board 
hearing at the RO.

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



